Citation Nr: 0729233	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-23 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky

THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints. 

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to May 
1984. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by a 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO).  

In June 2007, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


FINDING OF FACT

There is no competent evidence demonstrating that the veteran 
has a current disability associated with shin splints or a 
low back disorder that is etiologically related to service. 


CONCLUSION OF LAW

Neither shin splints nor a low back disorder was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I  Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard 
to the duty to notify, prior to initial adjudication, a 
letter dated in June 2003 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained, along with VA and private 
medical records.  In regard to the requests at the hearing 
from the veteran's representative with respect to desired 
additional development, the record reflects that in March 
2004, the RO did request records from the Gainesville VA 
Medical Center from 1984.  In addition, records from Drs. 
Moseman and Poor have been obtained, as have reports from the 
Bloomington Hospital.  Thus, it appears that, in substance, 
the development requested by the veteran's representative 
from these sources at the June 2007 hearing has been 
conducted, and there is no indication that additional 
development from these sources would produce positive 
results.  

With respect to the request for records from an Army Reserve 
"MASH" unit in Gainesville to determine the reasons for the 
veterans' discharge from the unit, the record reflects that 
the RO has already obtained records from the veteran's 
service in the Army Reserve, to include reports from a June 
1986 examination.  As will be explained below, the 
overwhelming evidence of record suggests that the veteran's 
back disorder was sustained in an injury at the veteran's 
place of employment in 1989 rather than during service, and 
there is no competent evidence suggesting that the veteran 
has a current disability due to shin splints as a result of 
service.  Thus, the additional delay in the adjudication of 
the veteran's claim, which would result from a remand to 
obtain the requested Army Reserve records, would not be 
justified.  For the same reasons, the additional delay in the 
adjudication of this case, which would result from scheduling 
the veteran for the requested VA examinations, would not be 
justified, as there is no medical indication that shin 
splints or a back disability are   related to service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (The duty to 
assist is not invoked were "no reasonable possibility" 
exists that such assistance would aid in substantiating the 
claim.").  See also 38 U.S.C.A. § 5103A (a)(2).  

In short, the Board finds that the record weighs against a 
conclusion that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

II. Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, under 
judicial authority, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The service medical records from the veteran's active duty do 
not reflect a back disability or shin splints, and an 
examination for Reserves purposes in June 1986 did not 
reflect any evidence of a back disorder or shin splints.  The 
veteran has referenced an injury during active duty in July 
1979 when he fell from a telephone pole as being the cause of 
the disabilities for which service connection is claimed.  
While the service medical records do document a fall from a 
telephone pole at that time, these records do not reflect a 
resulting back injury or shin splints.  He did sustain a 
contusion of the left knee, and the veteran was placed on 
limited duty for 30 days that precluded pole climbing.  The 
remaining service medical records, including a March 1983 
examination, reflect no residual disability from this fall.  

The post service clinical evidence does not document any 
clinical findings or reports linking a current disability 
associated with a back disorder or shin splints to service.  
In fact, rather than during service, multiple private medical 
reports, and a determination from the Social Security 
Administration, demonstrate that the veteran sustained a back 
injury in an accident at his place of employment in 1989 
after attempting to lift a heavy metal desk.  As for the 
veteran's assertions, to include in testimony to the 
undersigned, that he has a back disability and shin splints 
as a result of service, such assertions cannot be used to 
establish a claim as a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

As such, and given the silent service medical records and 
lack of any competent evidence linking a current back 
disability or shin splints to service, the claims for service 
connection must be denied.  Hickson, supra.  The Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for bilateral shin splints and a low 
back disorder, the  doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

Entitlement to service connection for bilateral shin splints 
is denied. 

Entitlement to service connection for a low back disorder is 
denied.  



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


